Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered May 11, 1987, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was indicted on drug charges resulting from an investigation by the Nassau County Narcotics Bureau. At trial, the People relied heavily upon the testimony of a *361confidential informant, whose cooperation with the police was to be considered in plea negotiations pertaining to a charge of driving while intoxicated.
On appeal, the defendant contends that the conduct of law enforcement authorities, acting primarily through the informant, was so egregious as to deprive him of due process (see, People v Isaacson, 44 NY2d 511; People v Rathbun, 141 AD2d 570). We disagree. The record establishes that the authorities did not entrap the defendant and acted out of legitimate law enforcement concerns (see, People v Isaacson, supra). Bracken, J. P., Harwood, Miller and Ritter, JJ., concur.